



Exhibit 10
EXECUTION VERSION








AMENDMENT NO. 4 TO FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT




THIS AMENDMENT NO. 4 TO FIRST AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREMEMENT (this “Amendment”) is entered into as of October 12, 2017, by and
among Meredith Funding Corporation, a Delaware corporation (“Seller”), Meredith
Corporation, an Iowa corporation (“Meredith”), as initial Servicer (the
“Servicer”, together with Seller, the “Seller Parties” and each, a “Seller
Party”), JPMorgan Chase Bank, N.A. (in its individual capacity as the sole
“Financial Institution” and the “Purchaser”), and JPMorgan Chase Bank, N.A., as
agent (together with its successors and assigns hereunder, the “Agent”), with
respect to that certain First Amended and Restated Receivables Purchase
Agreement among the parties hereto dated as of April 25, 2011 (as amended or
modified prior to the date hereof, the “Existing Agreement”, and as amended by
this Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “RPA”).
W I T N E S S E T H :
WHEREAS, the Seller Parties, the Purchaser and the Agent are parties to the
Existing Agreement;
WHEREAS, Meredith, as guarantor (in such capacity, the “Guarantor”) has provided
the Parent Guarantee, dated as of April 25, 2011 (as amended, supplemented or
otherwise modified through the date hereof, the “Parent Guarantee”) to the
Agent, for the benefit of the Persons named therein in relation to the
obligations of the Seller under the Transaction Documents; and
WHEREAS, the parties desire to amend the Existing Agreement as hereinafter set
forth, and the Guarantor desires to ratify the Parent Guarantee.
NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the RPA.
2.Amendment to Existing Agreement. The Existing Agreement is hereby amended as
follows:





--------------------------------------------------------------------------------





2.1    The definition of “Scheduled Termination Date” in Exhibit I to the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:
““Scheduled Termination Date” means October 18, 2019.”.
3.Representations and Warranties. In order to induce the Agent and the Purchaser
to enter into this Amendment, each of the Seller Parties and the Guarantor, as
applicable, hereby represents and warrants to the Agent and the Purchaser that
after giving effect to the amendment contained in Section 2 above, (a) no
Termination Event or Potential Termination Event exists and is continuing as of
the Effective Date (as defined in Section 5 below), and (b) each of such Seller
Party’s or Guarantor’s, as applicable, representations and warranties contained
in Section 5.1 of the Existing Agreement and Section 5 of the Parent Guarantee
is true and correct as of the Effective Date.
4.Ratification of Parent Guarantee. The Guarantor hereby acknowledges and agrees
that, immediately after giving effect to this Amendment, the Parent Guarantee
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.
5.Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) when the Agent has received the following:
(a)
counterparts of this Amendment, duly executed by the Seller Parties, the Agent
and the Purchaser or other evidence satisfactory to the Agent of the execution
and delivery of this Amendment by such parties;

(b)
counterparts of that certain eighth amended and restated fee letter, dated as of
the date hereof (the “A&R Fee Letter”), among the Agent and the Seller, duly
executed by each of the parties thereto or other evidence satisfactory to the
Agent of the execution and delivery of the A&R Fee Letter by such parties; and

(c)
payment in full of all applicable fees as specified in the A&R Fee Letter.

6.Ratification of Existing Agreement. The Existing Agreement, as modified
hereby, is hereby ratified, approved and confirmed in all respects.
7.Reference to Agreement. From and after the Effective Date hereof, each
reference in the Existing Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Existing
Agreement in any and all agreements, instruments, documents, notes, certificates
and other writings of every kind and nature shall be deemed to mean the Existing
Agreement, as modified by this Amendment.
8.Costs and Expenses. The Seller agrees to pay all costs, fees, and
out-of-pocket expenses incurred by the Agent in connection with the preparation,
execution and enforcement of this Amendment and the A&R Fee Letter including the
reasonable fees of the Agent’s legal counsel, Mayer Brown LLP, within thirty
(30) days of presentation of a written invoice therefor.





--------------------------------------------------------------------------------





9.CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
10.Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment.
<signature pages follow>







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Seller Parties, the Guarantor, the Purchaser and the
Agent have executed this Amendment as of the date first above written.


MEREDITH FUNDING CORPORATION, AS A SELLER PARTY


By: /s/ Kevin M. Wagner                
Name: Kevin M. Wagner
Title:     President








MEREDITH Corporation, AS A SELLER PARTY AND AS GUARANTOR


By: /s/ Steven M. Cappaert            
Name: Steven M. Cappaert
Title:     Corporate Controller








JPMORGAN CHASE BANK, N.A, AS A FINANCIAL INSTITUTION, PURCHASER AND AS AGENT


By: /s/ Richard Barritt                
Name: Richard Barritt
Title: Vice President





